Proceeding instituted by citizens pursuant to the provisions of Public Officers Law, section 36, for the removal of the respondent from the office of constable of the town of New Windsor, Orange county, New York. The respondent, a layman unlearned in the law, violated its form in the presentation of the questioned bill for services in the sum of five dollars. Nevertheless it is unquestioned that at the direction of a justice of the peace he rendered actual service which was the basis cf his charges. In the circumstances, the infliction of the drastic penalty of removal from office is not warranted. Proceeding dismissed. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.